        Case 2:19-cr-00217-MCE Document 4 Filed 03/16/21 Page 1 of 1


1

2

3

4

5

6

7

8                             UNITED STATES DISTRICT COURT

9                            EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                 No. 2:19-CR-00217-MCE
12                   Plaintiff,
13          v.                                 ORDER
14   SARA JARRETT,
15                   Defendant.
16

17         Defendant’s Pro Se Motion for Early Termination of Supervised Release (ECF No.

18   3) is DENIED.

19         IT IS SO ORDERED.

20
21         Dated: March 16, 2021

22

23

24

25

26
27

28
                                               1
